UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM F-X APPOINTMENT OF AGENT FOR SERVICE OF PROCESS AND UNDERTAKING A. Name of issuer or persons filing (“Filers”): ROGERS COMMUNICATIONS INC. AND ROGERS COMMUNICATIONS PARTNERSHIP B. This is [check one] x an original filing for the Filers o an amended filing for the Filer Check the following box if you are filing the Form F-X in paper in accordance with Regulation S-T Rule 101(b)(9)¨ C. Identify the filing in conjunction with which this Form is being filed: Name of registrant: ROGERS COMMUNICATIONS INC. AND ROGERS COMMUNICATIONS PARTNERSHIP Form type: Form F-9 File Number (if known): 333-178511 Filed by: ROGERS COMMUNICATIONS INC. AND ROGERS COMMUNICATIONS PARTNERSHIP Date Filed (if filed concurrently, so indicate):
